After Remandment.
The opinion rendered in this case and promulgated by this court on June 15, 1937, *Page 20 
is hereby withdrawn and held for naught in order to consider insistences of error not dealt with by this court in our original opinion, and consequently not considered by the Supreme Court on certiorari. In our original opinion we stated: "Other insistences of error are presented, but we refrain from further discussion as not being essential," in view of what has been said.
Upon certiorari to the Supreme Court, the writ was granted, and the case was remanded to the court "for further consideration."
On the trial of this case in the court below, the inquiry should have been confined to the material issues involved, and should not have been extended to matters and questions wholly immaterial and irrelevant which appear to have been allowed over the insistent and strenuous objections and exceptions of the accused. He was not on trial in this case for having abandoned his wife, or for having separated from her; neither was he on trial for having failed to make her a good husband. Yet an appreciable portion of the trial, at the instance of the prosecution, and with the permission of the court, was devoted to inquiries of that character. The several rulings of the court in this connection were manifestly prejudicial to the substantial rights of the defendant and were erroneous. We here quote from the record a few of the questions and answers referred to above. There were numerous others of like import:
"Over the proper objection and exception of appellant, the prosecuting witness, Marie Wright, was permitted to answer the following questions propounded to her: 'Q: Have you separated? Q: How long has it been since you lived with him as his wife? Q: Are you separated from him? Q: When did you separate, if you remember? Q: Do you know what month it was you separated?'
"The witness, Mrs. W. A. Wright, the mother of the prosecuting witness, over the objection of appellant, was permitted to answer the following questions: 'Q: Has Willie and your daughter separated? Q: Since that time (referring to the time when the child was born) where has your daughter been?' "
All of the foregoing, and other questions and answers referred to, had reference to immaterial and irrelevant matters which occurred, if at all, several months subsequent to the time of the alleged criminal act complained of in the indictment.
Several witnesses, after having been duly qualified, testified to the general bad character of Marie Wright, the prosecutrix, for truth and veracity, and stated in this connection they would not believe her on oath in a court of justice. This testimony affected only her credibility as a witness, and no attempt was made, or could have properly been made, as to her character for chastity or virtue. The court in its oral charge, however, stated: "As to the character of this girl, Marie Wright, in this case, it would be immaterial, that is, it wouldn't make any difference whether her character was good or bad, so far as this law involved here against the accused, the duty is placed on a man not to have sexual relations, even though it might be or happened that he could get the consent, a man is not supposed to do it, legally he has violated the law if he does, whether her character is good or bad, is of no importance to you, it is not material; and whether she is chaste or unchaste, or whether she is virtuous or not virtuous, would make no difference in this kind of a case." To the above statement of the court the defendant duly and legally excepted. The exception was well taken. As stated above, no attempt was made, nor could have properly been made, to attack the prosecutrix' character as to chastity. The evidence adduced was properly confined to the question of her credibility as a witness; hence the charge excepted to was misleading, wholly abstract, and was highly prejudicial. In this connection the court refused charges 'B' 'C' and 'K', each of which should have been given under the evidence in this case.
This case rested upon the testimony (as to the main fact) of Marie Wright, the prosecutrix, who testified that defendant had sexual intercourse with her at the time and place mentioned; and upon the testimony of defendant, who denied emphatically that he had committed the act. There were, as stated, several witnesses who testified pro and con touching the character of the prosecutrix as to her truth and veracity. No attempt was made to impeach the defendant by direct testimony, but the solicitor, over objection and exception, was erroneously allowed to try to impeach him upon an immaterial matter as shown by the record, p. 36. It is elementary a witness may not be impeached *Page 21 
upon an immaterial matter, as here undertaken. Carter v. State,133 Ala. 160, 32 So. 231.
The court committed error to a reversal in overruling defendant's motion for a new trial.
The errors hereinabove indicated necessitate a reversal of the judgment of conviction from which this appeal was taken.
Reversed and remanded.